On November 17, 1977, petitioner was in an automobile *485accident. A problem relating to no-fault payments led to arbitration and an award. By notice dated August 30, 1985, petitioner began this CPLR article 75 proceeding to modify the award. Respondent insurance company opposed modification. The petition was denied. Looking to Insurance Law § 5106 (c), the court stated, "an award by an arbitrator for the payment of first party benefits shall be binding except where vacated or modified by a master arbitrator.”
All parties to the appeal now agree section 5106 (c) does not apply to a pre-December 1, 1977 accident. (See, L 1977, ch 892, § 17.) Therefore, without passing on the merits, we reverse the order denying the petition and remand to the Supreme Court for review on the merits. Concur — Murphy, P. J., Kupferman, Milonas, Rosenberger and Ellerin, JJ.